NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  OSCAR CABRERA-ORTEGA, Appellant.

                             No. 1 CA-CR 21-0549
                              FILED 9-27-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2020-001722-001
               The Honorable Roy C. Whitehead, Judge

            VACATED IN PART AND AFFIRMED IN PART


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Diane L. Hunt
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Thomas K. Baird
Counsel for Appellant
                      STATE v. CABRERA-ORTEGA
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the court, in which
Presiding Judge David D. Weinzweig and Judge D. Steven Williams joined.


H O W E, Judge:

¶1           Oscar Cabrera-Ortega appeals the financial assessments in his
sentencing order. For the following reasons, we vacate in part and affirm in
part.

                FACTS AND PROCEDURAL HISTORY

¶2            In May 2020, Cabrera-Ortega was indicted on three counts of
sexual assault and three counts of kidnapping, class 2 felonies committed
in July 2002 and in April and May 2006. Following a jury trial, the jury
convicted Cabrera-Ortega on all six counts. On the three counts of sexual
assault, he was sentenced to consecutive terms of imprisonment totaling 28
years. On the three counts of kidnapping, the trial court suspended the
imposition of sentence and imposed concurrent five-year terms of
supervised probation upon his release. The court ordered him to pay
financial assessments for one count of the sexual assault convictions: a $20
time-payment fee, $20 probation assessment, $250 sex offender registration
fee, $13 criminal penalty assessment, $50 address confidentiality program
assessment, and $500 dangerous crimes against children (“DCAC”) or
sexual assault assessment. The court also ordered him to pay financial
assessments for one probation count: a $65 monthly probation fee, $20
probation assessment, $20 time-payment fee, $13 criminal penalty
assessment, and $2 victim rights enforcement assessment. Neither party
objected to these amounts at sentencing. Cabrera-Ortega timely appeals.

                              DISCUSSION

¶3            Cabrera-Ortega argues that his sentence was illegal because
the court ordered him to pay assessments in violation of ex post facto
principles.1 Namely, he appeals from the criminal penalty assessment,


1     While Cabrera-Ortega identifies the issues in his opening brief, he
does not support his arguments until the reply brief. In our discretion we



                                     2
                       STATE v. CABRERA-ORTEGA
                          Decision of the Court

address confidentiality program assessment, sex offender registration fee,
DCAC or sexual assault assessment, and time-payment fee. Because
Cabrera-Ortega did not object to this issue at sentencing, we review for
fundamental, prejudicial error. State v. Escalante, 245 Ariz. 135, 140 ¶ 12
(2018); State v. McDonagh, 232 Ariz. 247, 248 ¶ 7 (App. 2013). But “[w]e
review de novo issues concerning the meaning and scope of statutes,
attempting to discern and fulfill legislative intent.” State v. Payne, 223 Ariz.
555, 561 ¶ 16 (App. 2009).

¶4            The State properly concedes that the statutes authorizing the
financial assessments in this appeal became effective after the dates of the
offenses alleged in the indictment. See A.R.S. §§ 12–116.04, –116.05, –116.07;
A.R.S. § 13–3821(Q). Ex post facto laws punish acts not punishable at the
time they were committed or impose more punishment than prescribed at
the time offenders committed the offense. State v. Weinbrenner, 164 Ariz.
592, 593 (App. 1990). The Arizona Constitution prohibits the enactment of
such laws, Ariz. Const. art. II, § 25, “to secure substantial personal rights
against arbitrary and oppressive legislation, and not to limit the legislative
control of remedies and modes of procedure which do not affect matters of
substance.” Weinbrenner, 164 Ariz. at 593 (quoting Beazell v. Ohio, 269 U.S.
167, 171 (1925)). Newly enacted laws that change defendants’ procedural
rights are not ex post facto. State v. Beltran, 170 Ariz. 406, 408 (App. 1992).
Procedural or regulatory laws may be applied retroactively, whereas
punitive laws may not. State v. Henry, 224 Ariz. 164, 167 ¶ 8 (App. 2010).
“[T]he person challenging a law on ex post facto grounds bears the burden
of demonstrating by ‘the clearest proof’ that the law is in fact punitive.”
State v. Haverstick, 234 Ariz. 161, 167 ¶ 11 (App. 2014) (internal quotation
marks omitted); Henry, 224 Ariz. at 167 ¶ 9.

I.            Criminal Penalty Assessments

¶5            The court erred in imposing the criminal penalty assessments.
The State concedes that the $13 criminal penalty assessment constitutes a
fine or penalty that violates ex post facto laws and should be vacated. Its
concession was proper. Arizona Revised Statutes § 12–116.04 provides that
“a penalty assessment shall be levied in an amount of thirteen dollars on
every fine, penalty and forfeiture imposed and collected by the courts for
criminal offenses . . . .” (emphasis added). “The term ‘penalty’ in its
broadest sense includes fines as well as other kinds of punishment.” State


consider the merits of the appeal. See State v. Shipman, 208 Ariz. 474, 474
¶ 4 n.2 (App. 2004) (stating that the court may disregard arguments raised
for the first time in the reply brief).


                                       3
                        STATE v. CABRERA-ORTEGA
                           Decision of the Court

v. Sheaves, 155 Ariz. 538, 541 (App. 1987) (finding that a fine is a criminal
penalty). Because a “criminal penalty” implicates punishment, the criminal
penalty assessment is punitive in nature and thus violates ex post facto
principles. See id. (finding that a “felony penalty assessment” is punitive
because the assessment is “exacted from each individual defendant for each
felony of which he or she is convicted”); Beltran, 170 Ariz. at 408 (holding
that statute increasing surcharge of penalty assessment from 37% at the
time the offense was committed to 40% was substantive in nature and
imposed additional punishment). Because of the criminal penalty
assessment’s punitive nature, its imposition here violates ex post facto
principles. We therefore vacate the imposition of this assessment for both
the sexual abuse and kidnapping counts.

II.            Address Confidentiality Program Assessment

¶6            The court did not err in imposing the address confidentiality
program assessment. To characterize the assessment as regulatory or
punitive, courts look first to the legislature’s intent. State v. Trujillo, 248 Ariz.
473, 477 ¶ 20 (2020); Haverstick, 234 Ariz. at 166 ¶ 11. “If the legislature has
indicated a nonpunitive purpose, we then determine whether the statutory
scheme is so punitive either in purpose or effect as to negate that intention.”
Haverstick, 234 Ariz. at 166 ¶ 11 (internal quotation marks omitted). The
address confidentiality program assessment is levied pursuant to A.R.S.
§ 12–116.05, which provides that “a person who is convicted of an offense
included in title 13, chapter 14 . . . shall pay an assessment of fifty dollars.”
The statute’s purpose is not to punish offenders but to fund the address
confidentiality program, id.; A.R.S. § 41–169(A), which helps victims of
“domestic violence offenses, sexual offenses or stalking to keep their
residence confidential and not accessible to the general public,” A.R.S.
§ 41–162(A). The legislature has thus indicated a nonpunitive purpose in
the statute’s plain language. To determine whether the law’s punitive
effects outweigh its regulatory purpose, we consider the enumerated
factors in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168–69 (1963), as this
court applied in Haverstick, 234 Ariz. at 167 ¶ 15:

       [w]hether the sanction involves an affirmative disability or
       restraint, whether it has historically been regarded as a
       punishment, whether it comes into play only on a finding of
       scienter, whether its operation will promote the traditional
       aims of punishment—retribution and deterrence, whether the
       behavior to which it applies is already a crime, whether an
       alternative purpose to which it may rationally be connected is



                                         4
                       STATE v. CABRERA-ORTEGA
                          Decision of the Court

       assignable for it, and whether it appears excessive in relation
       to the alternative purpose assigned.

¶7              First, the address confidentiality program statute places
neither an “affirmative disability” nor a “restraint” on Cabrera-Ortega’s
activities. See Haverstick, 234 Ariz. at 167 ¶ 16; see also Smith v. Doe, 538 U.S.
84, 100 (2003). Second, although assessments related to the address
confidentiality program have not come under scrutiny in Arizona, money
penalties themselves historically have not been viewed as punishment but
as a sanction in civil proceedings. See Haverstick, 234 Ariz. at 167 ¶ 16. Third,
the assessment does not require a finding of scienter; the legislature
requires the assessment without regard to Cabrera-Ortega’s state of mind.
See id. at ¶ 17. Fourth, the address confidentiality statutes do not have an
inherently deterrent effect; the primary purpose is remedial: the program
protects victim address confidentiality, A.R.S. § 41–162(A), and the
assessment helps fund this program, A.R.S. § 12–116.05(B). Even if it did
have a deterrent effect, it would be minimal and “does not, by itself,
transform the assessment into a criminal penalty.” See Trujillo, 248 Ariz. at
482 ¶ 52. Fifth, the underlying offense is criminal, but “[t]his fact is
insufficient to render the money penalties . . . criminally punitive.”
Haverstick, 234 Ariz. at 168 ¶ 17 (quoting Hudson v. United States, 522 U.S.
93, 105 (1997)). Sixth, the assessment is rationally connected to the
nonpunitive purpose of protecting victim address confidentiality. A.R.S.
§ 41–161(2); see Martin v. Reinstein, 195 Ariz. 293, 316 ¶ 74 (App. 1999)
(“[P]rotecting the public from sex offenders is a paramount governmental
interest.”). Lastly, the $50 assessment is not excessive “on the fact of the
statute,” but reasonable in relation to this purpose. See Haverstick, 234 Ariz.
at 168 ¶ 19 (finding the $500 DCAC and sexual assault assessment not
excessive in relation to the purpose of funding past and future examinations
of victims).

¶8             Even if the statute has punitive effects, they do not outweigh
the nonpunitive effects. Cabrera-Ortega argues that for each assessment,
this court should apply the factors set forth in McDonagh and Payne, which
provide that an “assessment” is a “sentence” if (1) “it is a pecuniary
punishment imposed by a lawful tribunal upon a person convicted of a
crime[,] (2) the money recovered goes to the people of Arizona[,] and (3) the
money is not a civil penalty or restitution to a crime victim.” McDonagh, 232
Ariz. at 249 ¶ 10 (internal quotation marks omitted). But these cases do not
apply here because whether an imposed financial assessment violates ex
post facto depends on whether the assessments are punitive or
nonpunitive, not on whether they are sentences. See id. at ¶ 11 (holding that
the assessments are illegal sentences); Payne, 223 Ariz. at 569 ¶ 49 (holding


                                        5
                      STATE v. CABRERA-ORTEGA
                         Decision of the Court

same). The assessment levied under A.R.S. § 12–116.05 is nonpunitive and
does not violate ex post facto principles.

III.          Sex Offender Registration Fee

¶9            The court did not err in imposing the sex offender registration
fee. The sex offender registration fee is levied pursuant to A.R.S.
§ 13–3821(Q), which provides that “[o]n conviction of or adjudication of
guilty except insane for any offense for which a person is required to
register pursuant to this section, in addition to any other penalty prescribed
by law, the court shall order the person to pay an additional assessment of
$250.” Although this particular provision has not been explicitly considered
on its own, “the structure of the [sex offender] registration scheme is
regulatory, not punitive.” Trujillo, 248 Ariz. at 479 ¶ 30 (applying the
Kennedy factors to the sex offender registration scheme indicates its
regulatory nature); Henry, 224 Ariz. at 172 ¶ 26 (holding that sex offender
registration scheme did not violate ex post facto principles). After all, the
legislative purpose of the statute is to provide sex offender information to
the public, Henry, 224 Ariz. at 169 ¶ 17, much of which is already public,
Trujillo, 248 Ariz. at 480 ¶ 38. Cabrera-Ortega did not address the
aforementioned cases in his brief and has not shown that the analyses
would not cover the assessment. Therefore, this fee does not violate ex post
facto principles.

IV.           DCAC or Sexual Assault Assessment

¶10           The court did not err in imposing the DCAC or sexual assault
assessment. The $500 DCAC or sexual assault assessment is levied pursuant
to A.R.S. § 12–116.07, which provides that a person convicted of a DCAC
under A.R.S. § 13–705 or sexual assault must be ordered “to pay an
assessment of five hundred dollars.” The collected assessment “defray[s]
the cost of investigations pursuant to [A.R.S.] § 13–1414.” A.R.S.
§ 12–116.07(B). The statute’s purpose is “not to punish offenders but to help
ensure that the agencies responsible for investigating sex crimes against
children have the funds to secure crucial evidence.” Haverstick, 234 Ariz. at
167 ¶ 14 (applying the Kennedy factors to the DCAC or sexual assault
assessment indicates its nonpunitive nature). Cabrera-Ortega did not
address in his brief whether the Haverstick analysis would not cover the
assessment here. Thus, the assessment does not violate ex post facto
principles.




                                      6
                      STATE v. CABRERA-ORTEGA
                         Decision of the Court

V.            Time-Payment Fees

¶11            The court did not err in imposing two time-payment fees.
Arizona Revised Statutes § 12–116(A) provides that “a fee of twenty dollars
shall be assessed on each person who pays a court ordered penalty, fine or
sanction on a time payment basis . . . .” Cabrera-Ortega argues that the court
erred in imposing two time-payment fees in the same case. But this is
proper because “one time payment fee should be imposed on each count or
case in which a time payment plan is approved, even though that plan may
include, for example, a fine, a felony assessment, and restitution.” State v.
Pennington, 178 Ariz. 301, 303 (1994). The sexual assault and probation
offenses are treated as separate counts. At the sentencing hearing, the court
read a $20 time-payment fee associated with one count of sexual assault.
The court then read a separate $20 time-payment fee for one probation
count. The court’s ordering two time-payment fees suggests an intent to
order two separate payment plans. The court therefore did not err.

                              CONCLUSION

¶12          For the foregoing reasons, we vacate the $13 criminal penalty
assessments but affirm the address confidentiality program assessment, sex
offender registration fee, DCAC or sexual assault assessment, and
time-payment fees.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        7